IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 48033

STATE OF IDAHO,                                )
                                               )    Filed: March 1, 2021
       Plaintiff-Respondent,                   )
                                               )    Melanie Gagnepain, Clerk
v.                                             )
                                               )    THIS IS AN UNPUBLISHED
WILLIAM JERMAINE FLETCHER,                     )    OPINION AND SHALL NOT
                                               )    BE CITED AS AUTHORITY
       Defendant-Appellant.                    )
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Jason D. Scott, District Judge.

       Order denying Idaho Criminal Rule 35 motion to correct illegal sentence,
       affirmed.

       William Jermaine Fletcher, Boise, pro se appellant.

       Hon. Lawrence G. Wasden, Attorney General; Andrew V. Wake, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

BRAILSFORD, Judge
       William Jermaine Fletcher appeals pro se from the district court’s order denying his
motion to correct an illegal sentence under Idaho Criminal Rule 35. We affirm.
                                               I.
                    FACTUAL AND PROCEDURAL BACKGROUND
       In April 2013, a grand jury indicted Fletcher on two counts of lewd conduct with a minor
under sixteen years of age, Idaho Code § 18-1508. Fletcher pled not guilty to these charges.
During a change of plea hearing, the State presented the district court with an “Amended
Information,” amending the charges to a single count of felony injury to a child. The district
court expressly inquired whether Fletcher objected to this Amended Information, and his counsel




                                               1
stated Fletcher did not object. Fletcher then entered an Alford1 plea to the amended charge
pursuant to a plea agreement. The court entered a judgment of conviction for felony injury to
child, imposed a unified sentence of ten years with three years determinate, and retained
jurisdiction.
        Thereafter, Fletcher repeatedly challenged his conviction and sentence, including by
filing numerous pro se Rule 35 motions. The district court’s denial of these and other motions
has resulted in three prior appeals by Fletcher to this Court. See State v. Fletcher, Docket
No. 41871 (Ct. App. Nov. 3, 2014) (unpublished) (affirming district court’s relinquishment of
jurisdiction and denial of Rule 35 motion); State v. Fletcher, Docket No. 43957 (Ct. App. Jul. 18,
2016) (unpublished) (affirming denial of motion to withdraw guilty plea and motion to correct
illegal sentence under Rule 35); State v. Fletcher, Docket No. 45392 (Ct. App. Apr. 9, 2018)
(unpublished) (affirming denial of Rule 35 motion to correct illegal sentence).
        While the appeal in Docket No. 45392 was still pending, Fletcher filed another pro se
Rule 35 motion in December 2017, arguing the district court did not have subject matter
jurisdiction because a preliminary hearing was not held on the amended charge of felony injury
to a child. The court denied Fletcher’s motion noting Fletcher did not object to the Amended
Information, ruling Fletcher waived his right to a preliminary hearing by pleading guilty to the
amended charge, and concluding jurisdiction was not lacking. Fletcher filed an objection to the
court’s denial, which the court construed as a motion for reconsideration and denied. Fletcher
did not appeal this denial.
        Instead, Fletcher filed yet another pro se Rule 35 motion in March 2019, again arguing
the district court lacked subject matter jurisdiction. Fletcher filed a motion for a hearing on this
Rule 35 motion and attached purported results from a polygraph examination. The court denied
these motions, noting that “like many of [Fletcher’s] prior Rule 35 motions,” the motions
“depend on the notion that he’s not guilty.” Fletcher appealed this ruling, but his appeal was
conditionally dismissed because he failed to pay the fees associated with the appeal. After the
district court denied Fletcher’s motion for a waiver of the appellate fees, the appeal was
dismissed.


1
        See North Carolina v. Alford, 400 U.S. 25, 37 (1970) (“An individual accused of crime
may voluntarily, knowingly, and understandingly consent to the imposition of a prison sentence
even if he is unwilling or unable to admit his participation in the acts constituting the crime.”).
                                                 2
       In March 2020, Fletcher filed his most recent pro se Rule 35 motion, which is at issue in
this appeal. In support of his latest Rule 35 motion, Fletcher challenged his “sentences [sic] and
conviction” because the prosecution did not present the amended charge of felony injury to a
child to a grand jury, and no preliminary hearing was held on that charge. The district court
construed the motion as challenging the court’s subject matter jurisdiction, again, because no
preliminary hearing was held on the Amended Information. It found Fletcher’s “latest Rule 35
motion recycles an argument” he made in support of his previously denied December 2017
motion. Based on this finding, the court ruled that the doctrine of res judicata barred Fletcher’s
motion. Additionally, the court denied Fletcher’s motion for all the same reasons it denied his
December 2017 motion. Fletcher timely appeals pro se this denial.
                                                 II.
                                           ANALYSIS
       On appeal, Fletcher challenges the district court’s denial of his latest Rule 35 motion,
arguing the court “failed to correct an illegal/invalid conviction/sentence” and lacked subject
matter jurisdiction. In support, Fletcher cites, among other authorities, Article I, Section 8 of the
Idaho Constitution (requiring prosecution by indictment or information) and I.C. § 19-1420
(providing for amended indictment or information). Fletcher, however, does not challenge the
court’s ruling that the doctrine of res judicata barred his Rule 35 motion because the court
previously rejected his argument that it lacked jurisdiction when denying a prior motion.
       Pro se litigants are held to the same standards and rules as those represented by an
attorney. State v. Hooley, 166 Idaho 417, 420, 460 P.3d 341, 344 (2020). For this reason, pro se
litigants, like all other litigants, must comply with the Idaho Appellate Rules and standards of
appellate practice. One of those practices is that, if a trial court provides alternative grounds for
its decision, the appellant must challenge each alternative ground on appeal. If an appellant does
not challenge all of the alternative grounds for the trial court’s decision, then this Court must
affirm on any uncontested basis. State v. Ewell, 147 Idaho 31, 34, 205 P.3d 680, 683 (Ct. App.
2009); State v. Goodwin, 131 Idaho 364, 366, 956 P.2d 1311, 1313 (Ct. App. 1998).
       Fletcher contends he “has done his best to his ability as a pro se defendant with all the
motions and appeals he has filed previously.” Regardless, his failure to challenge the district
court’s ruling that the doctrine of res judicata barred his Rule 35 motion is dispositive of this
appeal. The doctrine of res judicata bars relitigation of issues that have been previously decided

                                                 3
in an action between the same litigants. See State v. Rhoades, 134 Idaho 862, 863, 11 P.3d 481,
482 (2000); State v. Beam, 115 Idaho 208, 210-11, 766 P.2d 678, 680-81 (1988). As the district
court correctly noted, it had already decided Fletcher’s jurisdictional challenge when denying his
December 2017 motion. Accordingly, the court correctly ruled that res judicata barred Fletcher
from subsequently rearguing the same jurisdictional issue. Fletcher’s failure to challenge this
ruling is fatal to his appeal.
        Moreover, Fletcher’s appellate challenge also fails on the merits because his sentence is
not illegal. Contrary to Fletcher’s suggestion, a prosecutor may generally amend a grand jury’s
indictment by information with certain limitations which are inapplicable in this case. See
I.C. § 19-1420 (providing prosecuting attorney may amend indictment if amendment is without
prejudice to defendant’s substantial rights and alleges lesser offense included in charged
offense); State v. Schmierer, 159 Idaho 768, 771, 367 P.3d 163, 166 (2016) (noting prosecutor
could amend indictment by information); State v. Flegel, 151 Idaho 525, 527, 261 P.3d 519, 521
(2011) (“The State can amend an indictment to allege a lesser offense that is included in the
offense charged.”). Although an information may not issue without a preliminary examination,
the Idaho Supreme Court has repeatedly ruled that a defendant waives his right to a preliminary
examination by pleading guilty without objecting to a charging document issued without a
preliminary examination. I.C. § 19-1308 (noting accused may waive preliminary examination);
Schmierer, 159 Idaho at 771, 367 P.3d at 165 (“Although the charging document was issued
without a preliminary examination, a defendant waives his right to a preliminary examination by
pleading guilty without objection.”); Brown v. State, 159 Idaho 496, 497 n.2, 363 P.3d 337, 338
n.2 (2015) (noting that Article I, Section 8 does not prohibit accused from waiving preliminary
examination and that defendant waived preliminary examination by pleading guilty).
        In this case, Fletcher affirmatively indicated at the change of plea hearing that he had no
objection to the Amended Information. Then, he pled guilty to the amended charge of felony
injury to a child. As a result, Fletcher waived his right to a preliminary examination, and his
assertion that the district court lacked jurisdiction fails.
        None of the authorities Fletcher cites on appeal supports a contrary conclusion that his
sentence was illegal. The Idaho Supreme Court has previously noted Article I, Section 8 of the
Idaho Constitution does not prohibit a defendant from waiving a preliminary examination.
Brown, 159 Idaho at 497 n.2, 363 P.3d at 338 n.2. Similarly, the Court in Schmierer expressly

                                                    4
cited both Article I, Section 8, and I.C. § 19-1420 and reiterated the rule that a defendant may
waive a preliminary examination thereby indicating these authorities do not prohibit such a
waiver. Schmierer, 159 Idaho at 771, 367 P.3d at 166. Further, Flegel, 151 Idaho at 526, 261
P.3d at 520, is distinguishable from this case because Flegel did not consent to the amended
charge in that case as Fletcher did in this case. State v. Lute, 150 Idaho 837, 841, 252 P.3d 1255,
1259 (2011), is inapposite because, in that case, the grand jury had expired and never entered a
valid indictment against the defendant. In contrast, Fletcher makes no argument in this case that
the grand jury’s indictment against him was invalid.
                                               III.
                                        CONCLUSION
       Fletcher failed to challenge on appeal the district court’s alternative ruling that the
doctrine of res judicata bars his Rule 35 motion challenging the court’s subject matter
jurisdiction. Moreover, Fletcher’s appeal fails on the merits because his sentence is not illegal.
Accordingly, we affirm the district court’s order denying Fletcher’s Rule 35 motion.
       Chief Judge HUSKEY and Judge GRATTON CONCUR.




                                                5